Citation Nr: 0830079	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.   Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a broken 
nose/deviated septum.

4.  Entitlement to service connection for a fractured jaw and 
broken teeth.

5.  Entitlement to service connection for sinusitis.

6.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.   There is no medical evidence of record of that the 
veteran has a lumbar spine disorder.

2.  A chronic cervical spine disorder did not have its onset 
during active service and is not otherwise etiologically 
related to the veteran's period of service.

3.  There is no medical evidence of record of that the 
veteran has a broken nose/deviated septum.

4.  There is no medical evidence of record of that the 
veteran has a fractured jaw and broken teeth.

5.  There is no medical evidence of record of that the 
veteran has sinusitis.

6.  In April 1976, the RO denied entitlement to service 
connection for kidney disorder because there was no evidence 
of a chronic disorder.

7.  Evidence received since the April 1976 rating decision is 
new and relates to unestablished facts necessary to 
substantiate the claim.

8.  There is no medical evidence of record that any current 
kidney disorder is in anyway attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

3.  The criteria for service connection for a broken 
nose/deviated septum have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2007).  

4.  The criteria for service connection for a fractured jaw 
and broken teeth have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2007).  

5.  The criteria for service connection for sinusitis have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

6.  Evidence received since the April 1976 rating decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
1110, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  A chronic kidney disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2003, October 2003, and July 2005 
letters, with respect to the claims of entitlement to service 
connection and the requirement to produce new and material 
evidence.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2003, October 2003, and July 2005 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the veteran has not received 
notice as to what evidence might support a claim for an 
increased rating.  Because a preponderance of the evidence is 
against the claims, any potentially contested issue regarding 
a downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2003 and October 
2003, prior to the adjudication of the matter in 
December 2003. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2003, October 2003, and July 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, 
private treatment records from McDuffie Regional Medical 
center, University Hospital, and Medical College of Georgia, 
and a VA examination report dated in February 2006.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a lumbar spine disorder, a cervical spine 
disorder, broken nose/deviated septum, fractured jaw and 
broken teeth, and sinusitis.  Under the VCAA, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claims because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had chronic disorders 
of the lumbar spine, the cervical, or sinusitis and there was 
no evidence of a broken nose/deviated septum, a fractured jaw 
or broken teeth in service.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service that any 
current diagnosis could be related to, the Board finds that a 
VA examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges that service connection is warranted for 
a lumbar spine disorder, a cervical spine disorder, a broken 
nose/deviated septum, a fractured jaw and broken teeth, and 
sinusitis.  As to his claimed lumbar and cervical spine 
disorders, he submits that they were incurred during his 
October 1972 motor vehicle accident.  With respect to his 
claims for service connection for a broken nose/deviated 
septum and a fractured jaw and broken teeth, he recounts that 
he was beaten by three individuals while in Augusta, Georgia, 
in October 1974.  As to his sinusitis, he alleges that he 
received treatment for sinusitis during service in November 
or December 1972 and again in 1973.  The veteran submits that 
he has experienced ongoing problems with his lumbar spine, 
cervical spine, broken nose/deviated septum, fractured jaw 
and broken teeth, and sinusitis since his discharge from 
service.  

A review of the objective evidence of record, however, 
reveals that service connection is not warranted for a lumbar 
spine disorder, a broken nose/deviated septum, a fractured 
jaw and broken teeth, and sinusitis because there is no 
objective evidence of current chronic disabilities.  
Additionally, service connection is not warranted for a 
cervical spine disorder because there is no objective 
evidence of record that the veteran's current cervical spine 
disorder is in anyway attributable to his period of service.

As to the lumbar spine, although the veteran alleges that he 
injured it in the October 1972 motor vehicle accident, there 
is no evidence of treatment for or complaints of a lumbar 
spine disorder until June 1974, nearly two years after the 
motor vehicle accident.  Moreover, a review of the treatment 
notes fails to reveal any indication that the June 1974 
lumbar spine complaints were attributable to a chronic 
disorder resulting from the October 1972 accident.  Physical 
examination revealed back guarding and spasm and the veteran 
was diagnosed as having a low back strain.  There were no 
findings of a chronic lumbar spine disorder.  Furthermore, 
subsequent service medical records are silent as to any 
additional complaints regarding the lumbar spine.  Rather, 
upon discharge, the veteran denied a history of recurrent 
back pain and clinical evaluation of the spine was within 
normal limits.  Accordingly, the Board finds the veteran's 
June 1974 low back strain to have been an acute and 
transitory episode.  

As to veteran's claims regarding a broken nose/deviated 
septum, a fractured jaw and broken teeth, and sinusitis, 
service medical records are silent as to complaints of, 
treatment for, or a diagnosis of any chronic disorder.  The 
received treated for acute upper respiratory infections in 
August 1972, September 1972, December 1972, and February 
1974; viral pharyngitis, in April 1974; and probable viral 
syndrome, in July 1974; however, he was not diagnosed as 
having sinusitis or any other chronic disorder affecting the 
respiratory system.  Moreover, on his January 1975 discharge 
examination, the veteran denied a history of chronic or 
frequent colds, asthma, or chronic cough.  The veteran also 
denied any history of severe tooth or gum trouble, broken 
bones, or bone, joint or other deformity.  Clinical 
evaluation of the head, face, nose, sinuses, and mouth was 
within normal limits.  There was no indication of a chronic 
disorder relating to a broken nose/deviated septum, a 
fractured jaw and broken teeth, or sinusitis.

Furthermore, the veteran has not submitted or informed VA of 
any existing post-service medical evidence of a current 
lumbar spine disorder, broken nose/deviated septum, fractured 
jaw and broken teeth, and sinusitis related to his period of 
service.  Post-service, in February 1976, the veteran was 
afforded a VA examination.  With respect to the lumbar spine, 
physical examination of the musculoskeletal system revealed 
no redness, heat, swelling, pain to palpation, limitation of 
motion of any of the joints of the body or the spine.  
Additionally, the veteran exhibited full flexion, extension, 
hyperextension, torsion and twisting and no spasms were noted 
in the great muscles of the back.  Deep tendon reflexes were 
normal and straight leg raising was normal.  Neurological 
examination was unremarkable and Romberg was negative.  X-
rays of the lumbar spine were normal.  With respect to the 
veteran's claims of service connection for a broken 
nose/deviated septum, a fractured jaw and broken teeth, and 
sinusitis, physical examination of the head, face, nose, 
sinuses, mouth, and throat was normal.  The examiner did 
indicate that the veteran's teeth had several fillings; 
however, there was no finding of a history of or current 
broken teeth.  Clinical evaluation of the respiratory system 
was also normal.  

The record does demonstrate a post-service diagnosis of 
chronic pulmonary changes; however, these have been 
attributed to post-service asbestos exposure.  In April 1994, 
a pre-employment x-ray of the heart, lungs, and bony thorax 
appeared normal.  Again, there was no suggestion of 
asbestosis in August 1995, August 1996, August 1997, or 
August 1998.  An August 1999 chest x-ray report indicted that 
there were no focal areas of consolidations noted within the 
lung fields; however, chronic interstitial changes were 
present.  The veteran subsequently underwent an interval 
thoracotomy.  In September 2000, August 2001, August 2003, 
August 2004, and September 2005, the impression was stable 
cardiomegaly and chronic pulmonary changes.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a current lumbar spine disorder, a 
broken nose/deviated septum, a fractured jaw and broken 
teeth, and sinusitis.  If there is no current disability, 
service connection cannot be established.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for a lumbar spine 
disorder, a broken nose/deviated septum, a fractured jaw and 
broken teeth, and sinusitis.  38 U.S.C.A. § 5107(b).

The veteran also claims entitlement to service connection for 
a cervical spine disorder.  A review of the record 
demonstrates that the probative evidence of record contains 
no indication that the veteran's current cervical spine 
disorder is causally related to his period of active service 
or any incident therein.  A review of the service medical 
record fails to reveal any evidence of complaints of, 
treatment for, or a diagnosis of a chronic cervical spine 
disorder.  Rather, the veteran was not shown to have a 
chronic cervical spine disorder until many years after his 
discharge from service.  

Although the veteran alleges that his current cervical spine 
disorder is attributable to the October 1972 motor vehicle 
accident during service, this is not corroborated by the 
objective evidence of record.   Service medical records 
demonstrate that the October 1972 motor vehicle accident 
rendered the veteran unconscious and lethargic for several 
days, the post-accident treatment notes are silent as to an 
injury to the cervical spine.  Rather, the service medical 
records are silent as to any complaints regarding the 
cervical spine until November 1973.  At that time, the 
veteran's complaints of neck pain and radiographic impression 
of a loss of the normal curve were attributed to possible 
muscle spasms.  X-rays demonstrated no other abnormality of 
the cervical spine and there was no clear evidence of bone 
traumatic abnormality.  There was no indication that the 
veteran's cervical spine complaints were attributable to the 
October 1972 accident residuals and the veteran was not 
diagnosed as having a chronic cervical spine disorder.  
Subsequent service medical records are also silent as to 
complaints of, treatment for, or a diagnosis of a chronic 
cervical spine disorder and upon discharge, the veteran 
denied a history of recurrent back pain and clinical 
evaluation of the neck and spine was within normal limits.

Post-service, in February 1976, the veteran was afforded a VA 
examination, which failed to reveal a cervical spine 
disorder.  At that time, there was no evidence of redness, 
heat, swelling, pain to palpation, limitation of motion of 
any of the joints of the spine.  The veteran exhibited full 
flexion, extension, hyperextension, torsion and twisting and 
no spasms were noted in the great muscles of the back.  
Physical examination of the neck and x-rays of the cervical 
spine were normal.  Rather, post-service treatment records do 
not reveal a chronic cervical spine disorder until 
April 1999, more than 20 years after the veteran's discharge 
from service.  

On April 2, 1999, prior to inception of this claim, the 
veteran presented for treatment with complaints of right 
shoulder, neck, and arm pain.  He recounted a three-to-four-
week history of right shoulder pain, which seemed to spread 
into his neck and right arm.  He specifically denied any 
history of injury to the neck.  X-rays demonstrated 
osteoarthritic changes of the mid-cervical spine with 
osteophyte formation, severe right lateral spinal canal 
stenosis, and cord impingement secondary to a large 
osteophyte disc bulge complex at C5-6, which encroached on 
the right neuroforamen.  An MRI report demonstrated right C-6 
radiculopathy and a C5-6 herniated disc.  The veteran 
subsequently underwent an anterior cervical diskectomy and 
fusion C5-6.  The Board notes that the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage, 10 Vet. App. at 496.  Thus, the Board 
finds service connection is not warranted because the record 
contains no medical opinion or showing of chronicity to link 
the veteran's current chronic cervical disorder to service. 

The only evidence linking the veteran's current cervical 
spine disorder to service is the veteran's own assertion.  
Again, the Board finds the veteran's assertion not to be 
credible.  Accordingly, as a cervical spine disorder was not 
shown in service or for many years thereafter, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a cervical spine 
disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for a lumbar spine 
disorder, a cervical spine disorder, a broken nose/deviated 
septum, a fractured jaw and broken teeth, and sinusitis.  
38 U.S.C.A. § 5107(b).

New and Material

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that he is entitled to service connection 
for a kidney disorder.  The veteran argues that the October 
1972 motor vehicle accident and subsequent hematuria and/or 
the January 1973 treatment for tracheobronchitis resulted in 
a current chronic kidney disorder.  The Board observes that 
the veteran's claim of service connection for a kidney 
disorder was previously considered and denied in an April 
1976 rating action.  At that time, the relevant evidence of 
record included the veteran's statements, his service medical 
records, and a February 1976 VA examination report.

Service medical records are silent as to complaints, 
treatment for, or a diagnosis of a chronic kidney disorder.  
Additionally, a post-service February 1976 VA examination 
report concluded that there was no objective evidence of a 
kidney abnormality.  At that time, an upper GI series 
revealed a pyloric and duodenal bulb spasm with a pyloric 
ulcer, for which service connection has been awarded.  In 
April 1976, the RO held that service connection was not 
warranted for a kidney disorder because there was no evidence 
of a chronic kidney disorder.  The veteran did not initiate 
an appeal with respect to the April 1976 rating action.  
Accordingly, the April 1976 rating decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2007).

In July 2003, the veteran resubmitted his claim of service 
connection for a kidney disorder.  In support of his claim, 
the veteran submitted private treatment records indicating a 
history of and treatment for nephrolithiasis.  In light of 
the evidence of a current diagnosis of a chronic kidney 
disorder, characterized as nephrolithiasis, the Board finds 
that this evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, the new evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  The Board notes that, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, new and material evidence has 
been presented and reopening of the claim of entitlement to a 
kidney disorder is in order.

Turning to the merits of the veteran's claim, the Board 
concludes that service connection for a kidney disorder is 
not warranted.  Although the medical evidence of record 
demonstrates that the veteran has been diagnosed as having a 
current chronic kidney disorder, characterized as 
nephrolithiasis, there is no evidence of a nexus to service.  
As noted, service medical records reveal no references to 
treatment or complaints of symptomatology associated with a 
chronic kidney disorder.  Moreover, there is no indication of 
a chronic kidney disorder until many years after the 
veteran's period of service.  Additionally, the post-service 
medical evidence fails to reveal a diagnosis of a chronic 
kidney disorder related to the veteran's period of service.  

The first available treatment records regarding a kidney 
disorder are from McDuffie Regional Medical Center dated in 
May 2000.  At that time, the veteran presented with 
complaints of excruciating abdominal pain and the examiner 
noted a three year history of nephrolithiasis.  Upon 
discharge, however, the veteran's right upper quadrant 
abdominal pain was attributed to cholelithiasis, which was 
documented by a gallbladder ultrasound.  The gallbladder 
ultrasound demonstrated a single fixed calcified granular 
stone with evidence of sludge bile.  

In July 2002, the veteran again reported for emergency room 
treatment with severe right upper quadrant pain.  Physical 
examination of the abdomen did not reveal any tenderness in 
the right upper quadrant; there was right flank tenderness on 
percussion of the right kidney.  Upon admission, the 
examiner's impression was that the pain was not gallbladder 
type pain.  Upon discharge, a second examiner opined that 
nephrolithiasis was a more likely etiology of the veteran's 
pain.  The discharge diagnosis was right upper quadrant pain 
of an unclear etiology.  The veteran's treatment records 
contain no objective evidence of a nexus between service and 
the post-service diagnosis of nephrolithiasis.

The Board acknowledges the veteran's contention that his 
period of service resulted in his current nephrolithiasis.  
Nonetheless, medical diagnoses and matters of medical 
etiology involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, although the Board has considered the veteran's lay 
assertions, they do not outweigh the medical evidence of 
record.  Moreover, the record contains no evidence 
corroborating the veteran's theory of entitlement.

In the absence of any evidence of a chronic kidney disorder 
in service, continuity of symptomatology, or of any disease 
or injury in service to which his current kidney disorder is 
attributed, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
kidney disorder.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a broken nose/deviated 
septum is denied.

Entitlement to service connection for a fractured jaw and 
broken teeth is denied.

Entitlement to service connection for sinusitis is denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for a kidney disorder is 
reopened and the appeal is granted to this extent only.

Entitlement to service connection for a kidney disorder is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


